Citation Nr: 0432822	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to service connection for residuals of a 
heart attack.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980 and from February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that, in pertinent part, 
denied service connection for a bilateral eye condition 
(including refractive error, presbyopia, and blepharitis) and 
for residuals of a heart attack.  In that decision, the RO 
also granted service connection and a noncompensable rating 
for bilateral hearing loss, but the veteran appealed the 
assignment of the noncompensable rating.  

In May 2003, the Board denied the service connection claims 
and in November 2003 and remanded the claim for a compensable 
rating for bilateral hearing loss.  In July 2004, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
motion for partial remand, vacated the Board's May 2003 
decision, and remanded the claims for service connection for 
a bilateral eye condition and for residuals of a heart 
attack.  The requested development regarding bilateral 
hearing loss has been undertaken by the RO.  Thus, at 
present, all of the above listed issues are again before the 
Board for review.  

The claim for service connection for a bilateral eye 
condition is addressed in the REMAND portion of the decision 
below, and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claims for a compensable rating 
for bilateral hearing loss and the claimed residuals of a 
heart attack has been obtained.

2.  The veteran has never had a medically confirmed heart 
attack, there is no objective evidence indicating that the 
veteran has had a heart attack, and medical evidence reveals 
that he has no residuals of a purported heart attack.

3.  Bilateral hearing loss is manifested by level I hearing 
loss in both ears.


CONCLUSIONS OF LAW

1.  Claimed residuals of a heart attack were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met for any period since the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

As noted above, the veteran served on active duty in the Navy 
from October 1976 to October 1980 and from February 1985 to 
May 1992.  Service medical records from the first period of 
active duty show treatment in October 1979 for an arm 
laceration sustained during a fall through a window.  At this 
time, his blood pressure was 150/90, and his pulse was 100; 
it was noted that the increased blood pressure and heart rate 
were due to anxiety and alcohol.  In April 1980, he 
complained of chest pain, which was felt to be secondary to 
smoking.  On his October 1980 separation examination, there 
were normal findings as to the heart, blood pressure 
(134/80), eyes, and vision (20/20 in both eyes).

Service medical records from the second period of active duty 
include evaluation for blood pressure on the very first day 
of this second period of service; his blood pressure was 
180/112, he was assessed as having hypertension, and 
antihypertensive medication was prescribed.  In March 1985, 
it was noted that hypertension had been discovered on his 
February 1985 reenlistment examination.  Numerous later 
service medical records note hypertension and periodic use of 
prescribed medication.  An August 1986 treatment record 
described elevated blood pressure as first noted in 1985, and 
the veteran had been on medication since then.  He had 
telangiectasias with true spiders of the entire chest and 
upper arms.  In September 1986, it was noted that he had had 
a one-year history of telangiectasia, probably secondary to 
hypertension medication or hypertension itself.  

In June 1987, he hit his left eye on the nose of a bomb and 
suffered a corneal abrasion on the left eye; he was given 
medication and an eye patch for 24 hours.  By the next day, 
there were no signs of abrasion or complaints of discomfort 
or blurriness; the assessment was that the corneal abrasion 
had resolved.  

In August 1987, the veteran asked for a change in 
hypertension medications due to side effects; he also 
inquired about telangiectasia on his back, which turned out 
to be benign.  The hypertension was reportedly borderline 
with use of medication in September 1989.  In October 1989, 
he complained of increasing blood pressure for the past four 
years; the assessment was borderline control by office blood 
pressure readings and control by home checks.  He reportedly 
had good blood pressure readings without medications in 
November 1989.  In August 1990, his blood pressure was 
156/98, and repeat measurement showed 144/94 in the right arm 
and 138/94 in the left arm.  Additional readings later in 
August 1990 included 128/80, 140/92, and 140/100 in the right 
arm, and 126/80, 142/94, and 140/98 in the left arm.  In 
December 1990, blood pressure was 122/86.  

In January 1991, he had an episode of chest pain.  However, a 
treadmill stress test was normal.  Blood pressure was 
elevated during treadmill testing; the systolic reading was 
as high as 184, and the diastolic reading was as high as 102.  
Blood pressure monitoring was recommended.  There were 
additional elevated blood pressure readings later that year.  
In August 1991, his blood pressure was 140/98.  There were a 
number of normal blood pressure readings during this period 
of service, including when the veteran was on medication for 
hypertension.  

At his April 1992 discharge examination, there were normal 
findings as to the heart, blood pressure (134/78), eyes, and 
vision (20/20 in both eyes for near and distant vision).  On 
a medical history form, the veteran reported no pertinent 
problems other than a history of hypertension; reportedly 
hypertension had resolved, and he was on no medications.  On 
the medical history form, he denied heart or eye trouble.  

On VA eye examination in October 1998, the veteran complained 
of light sensitivity without pain but requiring rest due to 
headaches and bright lights; his medical history was 
significant for hypertension and migraine.  On examination, 
the lids and lashes showed collarettes.  Conjunctivae and 
corneas were clear.  Anterior chambers were deep and quiet.  
Lenses were clear.  The discs were sharp on funduscopic 
examination.  Blood vessels were within normal limits.  The 
macula was clear.  There were no holes or tears in the 
periphery on peripheral retinal examination.  As to both 
eyes, near vision was 20/20, and far vision was 20/15.  
Diagnoses were refractive error, early presbyopia, and 
blepharitis.  

On VA audiological examination in November 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
40
LEFT
25
20
20
40
60

The averages were 28 on the right and 35 on the left.  Speech 
recognition ability was 96 percent, bilaterally.

On VA hypertension examination in November 1998, his medical 
history included an 11-year history of elevated blood 
pressure, which was under satisfactory control with 
medications.  His blood pressure was now mostly in the range 
of 150/90.  An episode of chest pain in the past had been 
investigated, but it had been unrelated to any heart disease.  
He denied having any heart-related symptoms at present.  He 
was taking medication without unusual side effects.  On 
examination, his heart was regular, without murmur; heart 
sounds were normal.  Blood pressure was 153/93 while sitting, 
164/94 while lying, and 160/90 while standing.  No 
arteriosclerotic complications were noted.  Diagnosis was 
essential hypertension, suboptimal control on pills.  He was 
advised to follow-up for adjustment of medicine as needed.  

On VA heart examination that same month, the veteran was not 
taking any specific medications for heart disease.  He was 
able to do normal activities and his occupation.  A chest X-
ray was normal, as cardiovascular structures were within 
normal limits.  An EKG was also normal.  No heart disease was 
detected.  

On VA neurological examination in November 1998, headaches 
were noted.  A November 1998 VA audiology examination notes 
bilateral hearing loss.

Private medical records (from a clinic in Pascagoula, 
Mississippi) from 1999 and 2001 show regular treatment for 
hypertension; antihypertensive medications were adjusted.  
Generally throughout, his cardiovascular system had regular 
rate and rhythm, without murmur or gallop.  In August 2001, 
it was noted that the veteran did not have shortness of 
breath, chest pains, or peripheral edema.  

On VA neurological examination in September 2002 with regard 
to service-connected headaches, it was noted that the veteran 
had hypertension which was not well controlled.  

In May 2003 (in the same decision now on appeal to the 
Board), the Board awarded service connection for 
hypertension.  The Board reasoned that the veteran's second 
period of active service aggravated his pre-service 
hypertension.  This issue is not before the Board at this 
time. 

On VA audiological examination in February 2004, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
30
50
LEFT
35
25
25
55
60

The average thresholds were 36 on the right and 41 on the 
left.  Speech recognition ability was 100 percent in the 
right ear and 96 percent in the left ear.  The examiner noted 
that the veteran had bilateral periodic subjective tinnitus 
of unknown etiology, which was not due to military noise 
exposure because military noise exposure does not cause 
periodic tinnitus occurring after the noise exposure ceases.

II.  Analysis

A.  The Veterans Claims Assistance Act of 2000

The motion for partial remand that was granted by the Court 
in July 2004 sought, in part, readjudication by the Board, 
with special consideration given to the provisions of recent 
legislation and developments involving VA's duty to notify 
and assist claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
June 1999, that is, before the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claims informed him of the 
bases for the decision, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of these claims 
(service connection for residuals of a heart attack; 
compensable rating for bilateral hearing loss).  Moreover, as 
the Court noted in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., 18 Vet. App. at 120.

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing specific items, and 
the need for any other evidence that the veteran may have in 
his possession.  The evidence submitted by the veteran and 
others clearly indicates an awareness of the evidence needed 
to prevail in these claims (service connection for residuals 
of a heart attack and a compensable rating for bilateral 
hearing loss).

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in March 2001, October 2001, 
and February 2004; a statement of the case in June 2000; and 
supplemental statements of the case in November 2002 and 
March 2004.  The March 2001 letter is especially detailed in 
its discussion of the types of evidence needed and the 
responsibilities for securing such evidence.  The ensuing 
correspondence and adjudicative documents also discussed 
specific evidence and the particular legal requirements 
applicable to the veteran's claims for service connection for 
residuals of a heart attack and for a compensable rating for 
bilateral hearing loss.  In July 2000, the RO also sent the 
veteran correspondence pertaining to since-superseded 
requirements for claims.  The Board also sent the veteran a 
development memorandum in April 2003, which discussed what 
specific evidence was needed in connection with the claim for 
a compensable rating for bilateral hearing loss.  In 
addition, the Board's May 2003 decision described the 
evidentiary and legal requirements relating to the claim for 
service connection for residuals of a heart attack.  Taken 
together, all of these many documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the hearing, and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate his claims for 
residuals of a heart attack and for a compensable rating for 
bilateral hearing loss.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained any 
many examinations have been performed.  It does not appear 
that there is any additional, relevant medical treatment 
evidence that should be obtained with regard to these claims.  
The notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Also, all of the veteran's service medical records have been 
obtained, and the VA has afforded the veteran several 
examinations to assess his particular disabilities.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, over many years, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating a claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

As a final point, as required by the May 2004 motion on page 
5, the Board notes that another VA examination and medical 
opinion, under 38 C.F.R. § 3.159(c)(4), regarding the 
veteran's alleged heart attack is not required in this case.  
The VA, as clearly cited above, has already had the veteran 
undergo multiple VA examinations and the joint motion does 
not indicate why it believes that another VA examination 
should be obtained "against the backdrop" of chest pain 
reported in service, particularly in light of the findings of 
the VA examinations held in November 1998, which failed to 
indicate heart disease.  Importantly, the motion did not 
indicate a flaw in the November 1998 VA examination that 
would suggest another examination is required or warranted.   

In this regard, it is very important for the veteran to 
understand that the sole service connection issue before the 
Board at this time, as clearly cited by the veteran's own 
representative in November 2004, is service connection for 
"residuals of a heart attack".  Given that the veteran has 
not had a heart attack, as is clearly noted above and will be 
found below, it is very unclear as to why another VA 
examination would be warranted, or even considered, regarding 
this issue.  Beyond that, service records do not substantiate 
a specific in-service disease or injury for service 
connection purposes regarding a heart attack, and there is no 
medical indication of a relationship between the alleged 
current condition and any in-service event.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Thus, another examination is not 
warranted.        

The Board finds that the VA has undertaken all reasonable 
efforts to assist the veteran in securing all evidence and 
has satisfied its duty to assist under the VCAA over many 
years.  The Board finds that both the notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board will now 
address the merits of the veteran's claims for service 
connection for residuals of a heart attack and for a 
compensable rating for bilateral hearing loss.
 
B.  Residuals of a heart attack

The veteran seeks service connection for residuals of a heart 
attack.  Service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection will be rebuttably presumed for certain 
chronic diseases (such as hypertension, organic heart 
disease, endocarditis, and myocarditis) that are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The service and post-service medical records show isolated 
complaints of chest pain, but such symptoms have not been 
attributed to a heart attack.  The medical records, in fact, 
reveal that the veteran has never had a confirmed heart 
attack, and the 1998 VA examination showed a normal heart.  
In fact, aside from the hypertension (for which service 
connection has been separately established by the Board 
itself), which is at times controlled and at other times 
suboptimally controlled, there is no evidence of active heart 
disease.  The veteran's VA chest X-ray and EKG have all been 
normal, and there has been no finding whatsoever of any 
residuals of a heart attack, let alone any residuals of a 
heart attack that have produced any impairment, let alone a 
heart attack related to service.  

Despite numerous requests for relevant evidence, to date, the 
veteran has not produced any evidence that he has suffered a 
heart attack either in service or after service.  The in-
service episode of chest pain in 1991 was not associated with 
any heart attack at all.  Thus, without equivocation, the 
record shows absolutely no evidence of any heart attack; 
logically, then the claim for residuals of a heart attack 
must also fail.

One of the requirements for service connection is competent 
medical evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical 
evidence indicates that the veteran has not had a heart 
attack.  Thus, obviously there are no residuals of an alleged 
heart attack.  As the claimed disability is not shown, 
service connection is not warranted.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, has had a heart attack.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

As noted above, the motion for a partial remand that the 
Court granted in July 2004 suggested possibly obtaining a 
medical examination or opinion because of an in-service 
episode of chest pain.  However, as discussed at length 
above, there is no evidence whatsoever that the veteran has 
ever suffered a heart attack.  A medical examination or an 
opinion to assess the possibility of a relationship between 
an in-service episode of chest pain and any residuals of a 
heart attack where there has been no identifiable evidence of 
any heart attack would be, clearly, totally fruitless.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The preponderance of the evidence is against the claim for 
service connection for residuals of a heart attack.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  

C.  Bilateral hearing loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran timely appealed the ratings initially assigned 
for bilateral hearing loss on the original grant of service 
connection in June 1999.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected hearing loss, 
the rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85 (2004).  

The veteran's bilateral hearing loss has been rated 0 percent 
since the effective date of service connection of August 27, 
1998.  

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  The currently applicable rating 
criteria provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
38 C.F.R. § 4.85 (2004).  

The Board has reviewed the entire medical history, including 
recent VA audiological evaluations.  The November 1998 VA 
examination results warrant a 0 percent rating under the 
formula for hearing loss (level I hearing in each ear).  
Similarly, the February 2004 VA examination results warrant a 
0 percent rating under the same formula (level I hearing in 
each ear).  The Board has considered the specific findings 
from each of these examinations by reference to a mechanical 
application of the grid system used to evaluate hearing loss 
disability for VA purposes.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  
 
The Board notes that the special criteria under 38 C.F.R. 
§ 4.86 (2004) are not applicable in the veteran's case, since 
his hearing loss does not meet any of the numeric factors of 
that regulation.    

The Board does not find evidence that the veteran's bilateral 
hearing loss, which has been rated 0 percent since the 
effective date of service connection in August 1998, should 
be increased for any separate period based on the facts found 
during the entire appeal period.  The evidence of record from 
the day the veteran's filed his claim to the present supports 
the conclusion that he is not entitled to increased 
compensation during any time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss during any of the 
periods since the effective date of service connection.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for claimed residuals of a heart attack is 
denied.

A claim for a compensable rating for bilateral hearing loss 
is denied.


REMAND

The Board finds that additional development is necessary with 
regard to the claim for service connection for a bilateral 
eye condition.  

As noted above, the motion for a partial remand that was 
granted by the Court in July 2004 suggested possibly 
affording the veteran an examination because of the in-
service left eye injury.  With regard to a claimed eye 
condition, as noted above, the veteran's one in-service 
episode of eye trouble was a 1987 left eye corneal abrasion 
that after several days resolved completely and without 
residuals.  No other eye problems were noted during either 
period of active service.  At the 1992 discharge examination 
for the last period of service, both eyes were normal, and he 
had normal vision.

The first post-service medical evidence of any eye problems 
is from 1998.  Examination at that time noted refractive 
error, early presbyopia, and blepharitis.

Congenital or developmental defects, and refractive error of 
the eye, are not considered diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2004).  However, the veteran also has blepharitis, according 
to the 1998 VA eye examination (blepharitis is an 
inflammation of the eyelids.  See Beaty v. Brown, 6 Vet. App. 
532, 535 (1994) (citing Webster's Medical Desk Dictionary 80 
(1986)).

Although there is no competent evidence (or suggestion of 
their existence of any competent evidence) associating recent 
findings of blepharitis with the in-service left eye corneal 
abrasions that resolved completely within a matter of days, 
the Board will apply the suggestion in the motion for a 
partial remand and will remand the case for a medical 
examination that definitively addresses the suggested 
possible relationship.  Unlike the above claim involving 
residuals of a heart attack, with regard to the claimed 
bilateral eye condition, there is evidence of a current eye 
condition.  The medical examination should discuss the nature 
of any current eye condition and its relationship, if any, to 
any aspect of the veteran's active service (including the in-
service left eye injury and corneal abrasions).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should request that the 
veteran identify any VA and non-VA 
medical records relating to any eye 
condition that is not already of record.  
The RO should then seek to obtain all 
such identified evidence.

2.  The RO should afford the veteran an 
examination to assess the current nature 
and etiology of any eye condition.  The 
claims folder must be provided to the 
examiner.  The examiner should discuss 
whether there is any relationship 
between any in-service eye injury or 
condition (including a left eye injury 
with corneal abrasions) during his 
service from October 1976 to October 
1980 and from February 1985 to May 1992.

3.  The RO should then readjudicate the 
claim for service connection for a 
bilateral eye condition.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and 
his representative with a supplemental 
statement of the case, as well as an 
opportunity to respond thereto.  The 
case should then be returned to the 
board for review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



